UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended March 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto (Commission File No.)001-33531 AEROGROW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 46-0510685 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6075 Longbow Drive, Suite 200 Boulder, Colorado 80301 (303)444-7755 (Address, including zip code and telephone number, including area code, of registrant's of principal executive office) Securities registered pursuant to Section12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, par value $0.001 per share OTC Bulletin Board Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNo ý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No ý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of the Form10-K or any amendment to the Form10-K. o . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noý The aggregate market value of the voting common stock held by non-affiliates of the registrant as of September 30, 2008 was $25,811,157.For the purpose of the foregoing calculation only, all directors and executive officers of the registrant and owners of more than 5% of the registrant's common stock are assumed to be affiliates of the registrant. This determination of affiliate status is not necessarily conclusive for any other purpose. The number of shares of the registrant's common stock outstanding as of June 30, 2009 is 12,425,249. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents AeroGrow International Inc. Annual Report on Form10-K Year Ended March 31, 2009 PART I Page Item1. Description of Business 3 Item1A. Risk Factors 12 Item1B. Unresolved Staff Comments 17 Item2. Description of Property 17 Item3. Legal Proceedings 17 Item4. Submission of Matters to a Vote of Security Holders 17 PART II Item5. Market for the Registrant's Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item6. Selected Financial Data 19 Item7. Management's Discussion and Analysis or Plan of Operations 19 Item7A. Quantitative and Qualitative Disclosures About Market Risk 33 Item8. Financial Statements 34 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item9A. Controls and Procedures 34 Item9B. Other Information 35 PART III Item10. Directors, Executive Officers and Corporate Governance 37 Item11. Executive Compensation 40 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 48 Item13. Certain Relationships and Related Transactions, and Director Independence 52 Item14. Principal Accounting Fees and Services 53 PART IV Item15. Exhibits, Financial Statement Schedules Signatures 55 In addition to historical information, this Annual Report on Form 10-K (“Annual
